JOSEPH, C. J.
Petitioner has filed a petition for review in the Supreme Court, which we treat as a petition for reconsideration. ORAP 10.10. In our opinion, 81 Or App 31, 36, 724 P2d 832 (1986), we said:
“The owner-operators maintain their trucks, but petitioner pays all fuel costs, fuel taxes, road taxes, equipment use fees, equipment license fees, driver’s license fees, permits, tolls and any other fees and fines assessed on the equipment being used for it. Petitioner also pays the insurance premiums on the leased trucks.”
Petitioner correctly points out that that is a misstatement of the facts. Owner-operators are responsible for all costs incurred in transporting loads for petitioner. If petitioner is required by state or federal regulatory agencies to advance fees or taxes, the amounts it pays are deducted from payments due owner-operators. Furthermore, owner-operators pay for insurance coverage, even if it is provided under policies procured by petitioner.
We grant reconsideration only to correct the factual errors. We still conclude that petitioner failed to prove that owner-operators involved in the deficiency assessments conduct independently established businesses, and we affirm our former opinion.
Reconsideration allowed; former opinion modified and adhered to as modified.